Electronically Filed
                                                               Supreme Court
                                                               SCWC-30633
                                                               04-JAN-2011
                                                               09:11 AM



                              NO. SCWC-30633

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


          STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                     vs.

               MICHAEL C. TIERNEY, aka MICHAEL C. KING,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (CR. NOS. 88-2209 and 89-0024)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
               (By: Recktenwald, C.J., for the court1)

            Petitioner/Defendant-Appellant Michael C. Tierney's

application for writ of certiorari, filed on December 6, 2010, is

hereby rejected.

            DATED:   Honolulu, Hawaiʻi, January 4, 2011.

                                           FOR THE COURT:



                                           Chief Justice




      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy JJ., and
Circuit Judge Del Rosario, assigned by reason of vacancy.